The Court

said, that on the cause being brought up and sent down to the circuit, the suit, though in its nature a criminal prosecution, took the course of a civil action; that within the first four days of the term ensuing the conviction, a motion in arrest of judgment might be made, or the parties may make a case, and bring every thing fully be*204fore the court. This measuré they advised, as being in the present instance more explicit, and it being adopted, they gave day till the fourth day of next term, taking recogni • zances from the defendant and two others for his due appearance, himself in 500 dollars, his sureties in 250 dollars each.